Exhibit 10.3

EXECUTION VERSION

$775,000,000

OFFSHORE GROUP INVESTMENT LIMITED

7.125% Senior Secured First Lien Notes due 2023

REGISTRATION RIGHTS AGREEMENT

March 28, 2013

CITIGROUP GLOBAL MARKETS INC.

JEFFERIES LLC

As Representatives of the

Initial Purchasers listed in

Schedule I hereto

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Offshore Group Investment Limited, an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Company”), is issuing and
selling to the several initial purchasers listed in Schedule I hereto (the
“Initial Purchasers”), upon the terms set forth in the Purchase Agreement dated
March 21, 2013, by and among the Company, the Guarantors named therein and the
Initial Purchasers (the “Purchase Agreement”), $775,000,000 aggregate principal
amount of 7.125% Senior Secured First Lien Notes due 2023 (the “Notes”). As an
inducement to the Initial Purchasers to enter into the Purchase Agreement, the
Company and the Guarantors listed in the signature pages hereto agree with the
Initial Purchasers, for the benefit of the Holders (as defined below) of the
Notes (including, without limitation, the Initial Purchaser), as follows:

 

1. Definitions

Capitalized terms that are used herein without definition and are defined in the
Purchase Agreement shall have the respective meanings ascribed to them in the
Purchase Agreement. As used in this Agreement, the following terms shall have
the following meanings:

Additional Interest: See Section 4(a).

Advice: See Section 5(v).

Agreement: This Registration Rights Agreement, dated as of the Closing Date,
between the Company and the Initial Purchasers.

Applicable Period: See Section 2(e).

Board of Directors: See Section 5(v)(ii).

Business Day: A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.

Closing Date: March 28, 2013.



--------------------------------------------------------------------------------

Collateral Agreements: Shall have the meaning set forth in the Indenture.

Company: See the introductory paragraph to this Agreement.

day: Unless otherwise expressly provided, a calendar day.

Effectiveness Date: The 150th day after the Closing Date.

Effectiveness Period: See Section 3(a).

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Notes: 7.125% Senior Secured First Lien Notes due 2023, identical in
all material respects to the Notes, including the Guarantees endorsed thereon,
except for references to series and restrictive legends and to Additional
Interest.

Exchange Offer: See Section 2(a).

Exchange Registration Statement: See Section 2(a).

Filing Date: The 60th day after the Closing Date.

FINRA: Financial Industry Regulatory Authority.

Guarantee: Shall have the meaning set forth in the Indenture.

Guarantor: Parent and each subsidiary of the Company or Parent that guarantees
the obligations of the Company under the Notes and Indenture.

Holder: Any beneficial holder of Registrable Notes.

Indemnified Party: See Section 7(c).

Indemnifying Party: See Section 7(c).

Indenture: The Indenture, dated as of March 28, 2013, by and among the Company,
the Guarantors party thereto and Wells Fargo Bank, National Association, as
trustee, pursuant to which the Notes are being issued, as amended or
supplemented from time to time in accordance with the terms hereof.

Initial Purchasers: See the introductory paragraph to this Agreement.

Initial Shelf Registration: See Section 3(a).

Inspectors: See Section 5(n).

Interest Payment Date: Shall have the meaning set forth in the Indenture.

Lien: Shall have the meaning set forth in the Indenture.

Losses: See Section 7(a).

 

2



--------------------------------------------------------------------------------

Maximum Contribution Amount: See Section 7(d).

Notes: See the introductory paragraph to this Agreement.

Parent: Vantage Drilling Company, an exempted company incorporated with limited
liability under the laws of the Cayman Islands.

Participating Broker-Dealer: See Section 2(e).

Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.

Private Exchange: See Section 2(f).

Private Exchange Notes: See Section 2(f).

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Notes covered by such Registration
Statement, and all other amendments and supplements to the Prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

Purchase Agreement: See the introductory paragraph to this Agreement.

Records: See Section 5(n).

Registrable Notes: Notes and Private Exchange Notes; provided, however, that a
Note or Private Exchange Note, as applicable, shall cease to be a Registrable
Note upon the earliest to occur of the following: (i) in the circumstances
contemplated by Section 2(a), the Note has been exchanged for an Exchange Note
in an Exchange Offer as contemplated in Section 2(a); (ii) in the circumstances
contemplated by Section 3, a Shelf Registration registering such Note or Private
Exchange Note, as applicable, under the Securities Act has been declared or
becomes effective and such Note or Private Exchange Note, as applicable, has
been sold or otherwise transferred by the holder thereof pursuant to and in a
manner contemplated by such effective Shelf Registration; (iii) such Note or
Private Exchange Note, as applicable, is actually sold by the holder thereof
pursuant to Rule 144 under circumstances in which any legend borne by such Note
or Private Exchange Note, as applicable, relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed by
the Company or pursuant to the Indenture; or (iv) such Note or Private Exchange
Note, as applicable, shall cease to be outstanding (whether as a result of
repurchase and cancellation, conversion or otherwise).

Registration Default: See Section 4(a).

Registration Statement: Any registration statement of the Company and the
Guarantors filed with the SEC under the Securities Act (including, but not
limited to, the Exchange Registration Statement, the Shelf Registration and any
subsequent Shelf Registration) that covers any of the Registrable Notes pursuant
to the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

3



--------------------------------------------------------------------------------

Requesting Participating Broker-Dealer: See Section 2(e).

Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

Rule 430A: Rule 430A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

SEC: The Securities and Exchange Commission.

Securities: The Notes, the Exchange Notes and the Private Exchange Notes.

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Filing Date: See Section 3(a).

Shelf Notice: See Section 2(j).

Shelf Registration: See Section 3(b).

Subsequent Shelf Registration: See Section 3(b).

Suspension Period: See Section 5(v).

TIA: The Trust Indenture Act of 1939, as amended.

Trustee: The trustee under the Indenture and, if existent, the trustee under any
indenture governing the Exchange Notes and Private Exchange Notes (if any).

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

2. Exchange Offer

 

  (a)

Parent and the Company shall (and shall cause each other Guarantor to)
(i) prepare and file with the SEC promptly after the date hereof, but in no
event later than the Filing Date, a registration statement (the “Exchange
Registration Statement”) on an appropriate form under the Securities Act with
respect to an offer (the “Exchange Offer”) to the Holders of Notes to issue and
deliver to such Holders, in exchange for the Notes, a like

 

4



--------------------------------------------------------------------------------

  principal amount of Exchange Notes, (ii) use their commercially reasonable
efforts to cause the Exchange Registration Statement to become effective as
promptly as practicable after the filing thereof, but in no event later than the
Effectiveness Date, (iii) use their commercially reasonable efforts to keep the
Exchange Registration Statement effective until the consummation of the Exchange
Offer in accordance with its terms, and (iv) commence the Exchange Offer and use
their commercially reasonable efforts to issue on or prior to 30 days after the
date on which the Exchange Registration Statement is declared effective,
Exchange Notes in exchange for all Notes tendered prior thereto in the Exchange
Offer. The Exchange Offer shall not be subject to any conditions, other than
that (i) the Exchange Offer does not violate any law or applicable rule,
regulation or interpretation of the staff of the SEC, (ii) no action, suit or
proceeding shall have been instituted or threatened in any court or by any
governmental agency which might materially impair the ability of the Company to
proceed with the Exchange Offer, and no material adverse development shall have
occurred in any existing action, suit or proceeding with respect to the Company
and (iii) all governmental approvals shall have been obtained, which approvals
the Company reasonably deems necessary for the consummation of the Exchange
Offer.

 

  (b) The Exchange Notes shall be issued under, and entitled to the benefits of,
(i) the Indenture or a trust indenture that is identical to the Indenture (other
than such changes as are necessary to comply with any requirements of the SEC to
effect or maintain the qualifications thereof under the TIA) and (ii) the
Collateral Agreements.

 

  (c) Interest on the Exchange Notes and Private Exchange Notes will accrue from
the last interest payment due date on which interest was paid on the Notes
surrendered in exchange therefor or, if no interest has been paid on the Notes,
from the date of original issue of the Notes. Each Exchange Note and Private
Exchange Note shall bear interest at the rate set forth thereon; provided, that
interest with respect to the period prior to the issuance thereof shall accrue
at the rate or rates borne by the Notes from time to time during such period.

 

  (d) The Company may require each Holder as a condition to participation in the
Exchange Offer to represent (i) that any Exchange Notes received by it will be
acquired in the ordinary course of its business, (ii) that at the time of the
commencement and consummation of the Exchange Offer, and at no time since the
Issue Date, such Holder has not entered into any arrangement or understanding
with any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Notes in violation of the provisions of the
Securities Act, (iii) that if such Holder is an “affiliate” of any of the
Parent, the Company or any Guarantor within the meaning of Rule 405 of the
Securities Act, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable to it, (iv) if such
Holder is not a broker-dealer, that it is not engaged in, and does not intend to
engage in, the distribution of the Notes, (v) if such Holder is a Participating
Broker-Dealer, that it will deliver a Prospectus in connection with any resale
of the Exchange Notes and otherwise comply with the applicable provisions of the
Securities Act, (vi) such Holder has full power and authority to transfer the
Notes in exchange for the Exchange Notes and that the Company will acquire good
and unencumbered title thereto free and clear of any liens, restrictions,
charges or encumbrances and not subject to any adverse claims; and (vii) such
Holder is not a broker-dealer that acquired Notes directly from the Company.
Each Holder shall be required to make such other representations as may be
reasonably necessary under applicable rules, regulations and interpretations of
the SEC for the Exchange Registration Statement to be declared effective.

 

5



--------------------------------------------------------------------------------

  (e) Parent and the Company shall (and shall cause each other Guarantor to)
include within the Prospectus contained in the Exchange Registration Statement a
section entitled “Plan of Distribution” reasonably acceptable to the Initial
Purchasers which shall contain a summary statement of the positions taken or
policies made by the staff of the SEC with respect to the potential
“underwriter” status of any broker-dealer that is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of Exchange Notes received by such
broker-dealer in the Exchange Offer for its own account in exchange for Notes
that were acquired by it as a result of market-making or other trading activity
(a “Participating Broker-Dealer”), whether such positions or policies have been
publicly disseminated by the staff of the SEC or such positions or policies, in
the judgment of the Initial Purchasers, represent the prevailing views of the
staff of the SEC. Such “Plan of Distribution” section shall also allow, to the
extent permitted by applicable policies and regulations of the SEC, the use of
the Prospectus by all Persons subject to the prospectus delivery requirements of
the Securities Act, including, to the extent so permitted, all Participating
Broker-Dealers, and include a statement describing the manner in which
Participating Broker-Dealers may resell the Exchange Notes. In light of the
foregoing, if requested by a Participating Broker-Dealer (a “Requesting
Participating Broker-Dealer”), the Company and the Guarantors shall use their
commercially reasonable efforts to keep the Exchange Registration Statement
effective for a period not to exceed 120 days after the date on which the
Exchange Registration Statement is declared effective and to amend and
supplement the Prospectus contained therein, in order to permit such Prospectus
to be lawfully delivered by all Persons subject to the prospectus delivery
requirements of the Securities Act for such period of time as such Persons must
comply with such requirements in order to resell the Exchange Notes (the
“Applicable Period”), or such earlier date as all Requesting Participating
Broker-Dealers shall have notified the Company in writing that such Requesting
Participating Broker-Dealers have resold all Exchange Notes acquired in the
Exchange Offer. Upon consummation of the Exchange Offer in accordance with this
Section 2, the Company shall have no further registration obligations other than
the Company’s continuing registration obligations with respect to (i) Private
Exchange Notes, (ii) Exchange Notes held by Participating Broker-Dealers and
(iii) Notes or Exchange Notes as to which clauses (j)(v)(A) or (B) of this
Section 2 apply.

 

  (f)

If, upon consummation of the Exchange Offer, the Initial Purchasers hold any
Notes acquired by them and having the status of an unsold allotment in the
initial distribution, the Company (upon the written request from the Initial
Purchasers) shall, simultaneously with the delivery of the Exchange Notes in the
Exchange Offer, issue and deliver to the Initial Purchasers, in exchange (the
“Private Exchange”) for the Notes held by the Initial Purchasers, a like
principal amount of senior secured notes that are identical to the Exchange
Notes except for the existence of restrictions on transfer thereof under the
Securities Act and securities laws of the several states of the United States
and the inclusion of a legend to that effect (the “Private Exchange Notes”) (and
which are issued pursuant to the same indenture as the Exchange Notes). The
Private Exchange Notes shall bear the same CUSIP number as the Exchange Notes.
The Private Exchange shall not be subject to any conditions, other than that
(i) the Private Exchange does not violate any law or applicable rule, regulation
or interpretation of the staff of the SEC, (ii) no action, suit or proceeding
shall have been instituted or threatened in any court or by any governmental
agency which might materially impair the ability of the Company to proceed with
the Private Exchange, and no material adverse development shall have

 

6



--------------------------------------------------------------------------------

  occurred in any existing action, suit or proceeding with respect to the
Company and (iii) all governmental approvals shall have been obtained, which
approvals the Company reasonably deems necessary for the consummation of the
Private Exchange.

 

  (g) In connection with the Exchange Offer, Parent and the Company shall (and
shall cause each other Guarantor to):

 

  (i) mail, or cause to be mailed, to each Holder a copy of the Prospectus
forming part of the Exchange Registration Statement, together with an
appropriate letter of transmittal that is an exhibit to the Exchange
Registration Statement, and any related documents;

 

  (ii) keep the Exchange Offer open for not less than 30 days after the date
notice thereof is mailed to the Holders (or longer if required by applicable
law)

 

  (iii) utilize the services of a depository for the Exchange Offer with an
address in the Borough of Manhattan, the City of New York, which may be the
Trustee or an affiliate thereof;

 

  (iv) permit Holders to withdraw tendered Registrable Notes at any time prior
to the close of business, New York time, on the last Business Day on which the
Exchange Offer shall remain open; and

 

  (v) otherwise comply in all material respects with all applicable laws.

 

  (h) As soon as practicable after the close of the Exchange Offer or the
Private Exchange, as the case may be, the Company shall (and shall cause each
Guarantor to):

 

  (i) accept for exchange all Registrable Notes validly tendered pursuant to the
Exchange Offer or the Private Exchange, as the case may be, and not validly
withdrawn;

 

  (ii) deliver to the Trustee for cancellation all Registrable Notes so accepted
for exchange; and

 

  (iii) cause the Trustee to authenticate and deliver promptly to each Holder
tendering such Registrable Notes, Exchange Notes or Private Exchange Notes, as
the case may be, equal in principal amount to the Notes of such Holder so
accepted for exchange.

 

  (i) The Exchange Notes and the Private Exchange Notes may be issued under
(i) the Indenture or (ii) an indenture identical in all material respects to the
Indenture (other than such changes as are necessary to comply with any
requirements of the SEC to effect or maintain the qualification thereof under
the TIA), which in either event will provide that the Exchange Notes will not be
subject to the transfer restrictions set forth in the Indenture, that the
Private Exchange Notes will be subject to the transfer restrictions set forth in
the Indenture, and that the Exchange Notes, the Private Exchange Notes and the
Notes, if any, will be deemed one class of security (subject to the provisions
of the Indenture) and entitled to participate in all the security granted by the
Company pursuant to the Collateral Agreements and in any Guarantee on an equal
and ratable basis.

 

7



--------------------------------------------------------------------------------

  (j) If: (i) prior to the consummation of the Exchange Offer, (A) the Exchange
Notes would not, upon receipt, be tradeable by the Holders thereof without
restriction under the Securities Act and the Exchange Act and without material
restrictions under applicable Blue Sky or state securities laws, or (B) the
interests of the Holders under this Agreement, taken as a whole, would be
materially adversely affected by the consummation of the Exchange Offer;
(ii) applicable interpretations of the staff of the SEC would not permit the
consummation of the Exchange Offer prior to the Effectiveness Date;
(iii) subsequent to the consummation of the Private Exchange, any Holder of
Private Exchange Notes so requests; (iv) the Exchange Offer is not consummated
within 300 days of the Closing Date for any reason; or (v) in the case of
(A) any Holder not permitted by applicable law or SEC policy to participate in
the Exchange Offer, (B) any Holder participating in the Exchange Offer that
receives Exchange Notes that may not be sold without restriction under state and
federal securities laws (other than due solely to the status of such Holder as
an affiliate of the Company within the meaning of the Securities Act) or (C) any
broker-dealer that holds Notes acquired directly from the Company or any of its
affiliates and, in each such case contemplated by this clause (v), such Holder
notifies the Company within six months of consummation of the Exchange Offer,
then the Company shall promptly (and in any event within five Business Days)
deliver to the Holders (or in the case of an occurrence of any event described
in clause (v) of this Section 2(i), to any such Holder) and the Trustee notice
thereof (the “Shelf Notice”) and shall as promptly as possible thereafter (but
in no event later than the Shelf Filing Date) file an Initial Shelf Registration
pursuant to Section 3.

 

3. Shelf Registration

If a Shelf Notice is delivered pursuant to Section 2(j), then this Section 3
shall apply to all Registrable Notes. Otherwise, upon consummation of the
Exchange Offer in accordance with Section 2, the provisions of Section 3 shall
apply solely with respect to (i) Notes held by any Holder thereof not permitted
to participate in the Exchange Offer, (ii) Notes held by any broker-dealer that
acquired such Notes directly from the Company or any of its affiliates and
(iii) Exchange Notes that are not freely tradeable as contemplated by
Section 2(j)(v) hereof, provided in each case that the relevant Holder has duly
notified the Company within six months of the Exchange Offer as required by
Section 2(j)(v).

 

  (a)

Initial Shelf Registration. Parent and the Company shall (and shall cause each
other Guarantor to), as promptly as practicable, file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes (the “Initial Shelf
Registration”). If Parent and the Company (and any other Guarantor) have not yet
filed an Exchange Registration Statement, Parent and the Company shall (and
shall cause each other Guarantor to) file with the SEC the Initial Shelf
Registration on or prior to the 30th day following the Shelf Notice (the “Shelf
Filing Date”) and shall use their reasonable best efforts to cause such Initial
Shelf Registration to be declared effective under the Securities Act on or prior
to the 90th day following the Shelf Filing Date. The Initial Shelf Registration
shall be on Form S-1 or another appropriate form permitting registration of such
Registrable Notes for resale by Holders in the manner or manners reasonably
designated by them (including, without limitation, one or more underwritten
offerings). Parent, the Company and the other Guarantors shall not permit any
securities other than the Registrable Notes to be included in any Shelf
Registration. Parent and the Company shall (and shall cause each other Guarantor
to) use their reasonable best efforts to keep the Initial Shelf Registration
continuously effective under the Securities Act until the date which is two
years from the Closing Date (subject

 

8



--------------------------------------------------------------------------------

  to extension pursuant to Section 5(v)) (the “Effectiveness Period”), or such
shorter period ending when (i) all Registrable Notes covered by the Initial
Shelf Registration have been sold in the manner set forth and as contemplated in
the Initial Shelf Registration (ii) a Subsequent Shelf Registration covering all
of the Registrable Notes covered by and not sold under the Initial Shelf
Registration or an earlier Subsequent Shelf Registration has been declared
effective under the Securities Act or (iii) there cease to be any outstanding
Registrable Notes.

 

  (b) Subsequent Shelf Registrations. If the Initial Shelf Registration or any
Subsequent Shelf Registration (as defined below) ceases to be effective for any
reason at any time during the Effectiveness Period (other than because of the
sale of all of the securities registered thereunder), Parent and the Company
shall (and shall cause each other Guarantor to) use their commercially
reasonable efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend such Shelf Registration in a manner to obtain the
withdrawal of the order suspending the effectiveness thereof, or file (and cause
each Guarantor to file) an additional “shelf” Registration Statement pursuant to
Rule 415 covering all of the Registrable Notes (a “Subsequent Shelf
Registration”). If a Subsequent Shelf Registration is filed, Parent and the
Company shall (and shall cause each other Guarantor to) use their commercially
reasonable efforts to cause the Subsequent Shelf Registration to be declared
effective as soon as practicable after such filing and to keep such Subsequent
Shelf Registration continuously effective for a period equal to the number of
days in the Effectiveness Period less the aggregate number of days during which
the Initial Shelf Registration or any Subsequent Shelf Registration was
previously continuously effective. As used herein the term “Shelf Registration”
means the Initial Shelf Registration and any Subsequent Shelf Registrations.

 

  (c) Supplements and Amendments. Parent and the Company shall promptly
supplement and amend any Shelf Registration if required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration, if required by the Securities Act, or if reasonably
requested in writing by the Holders of a majority in aggregate principal amount
of the Registrable Notes covered by such Shelf Registration or by any
underwriter of such Registrable Notes.

 

  (d) Provision of Information. No Holder of Registrable Notes shall be entitled
to include any of its Registrable Notes in any Shelf Registration pursuant to
this Agreement unless such Holder furnishes to the Company and the Trustee in
writing, within 20 days after receipt of a written request therefor, such
information as the Company and the Trustee after conferring with counsel with
regard to information relating to Holders that would be required by the SEC to
be included in such Shelf Registration or Prospectus included therein, may
reasonably request for inclusion in any Shelf Registration or Prospectus
included therein, and no such Holder shall be entitled to Additional Interest
pursuant to Section 4 hereof unless and until such Holder shall have provided
such information.

 

4. Additional Interest

 

  (a) The Company and the Guarantors agree, jointly and severally, that if:

 

  (i) Parent, the Company and the other Guarantors fail to file the Exchange
Registration Statement with the SEC on or prior to the 120th day after the
Closing Date;

 

9



--------------------------------------------------------------------------------

  (ii) Parent, the Company and the other Guarantors fail to file the Initial
Shelf Registration with the SEC on or prior to the Shelf Filing Date;

 

  (iii) the Exchange Registration Statement is not declared effective on or
prior to the Effectiveness Date or the Initial Shelf Registration is not
declared effective on or prior to the 90th day after the Filing Date, in each
case, if that day is not a Business Day, the next day that is a Business Day;

 

  (iv) Parent, the Company and the other Guarantors fail to consummate the
Exchange Offer on or prior to the 30th Business Day following the date on which
the Exchange Registration Statement is declared effective; or

 

  (v) the Exchange Registration Statement or the Initial Shelf Registration is
declared effective but thereafter ceases to be effective or usable in connection
with the resales of Registrable Notes during the Applicable Period,

(each such event referred to in clauses (i) through (v) a “Registration
Default”), the Company will pay additional cash interest (“Additional Interest”)
to each holder of Registrable Notes. The rate of Additional Interest will be
0.25% per annum on the outstanding principal amount of Registrable Notes for the
first 90-day period immediately following the occurrence of a Registration
Default, increasing by an additional 0.25% per annum on the outstanding
principal amount of Registrable Notes with respect to each subsequent 90-day
period up to a maximum amount of additional interest of 1.00% per annum on the
outstanding principal amount of Registrable Notes, from and including the date
on which any such Registration Default shall occur to, but excluding, the
earlier of (1) the date on which all Registration Defaults have been cured or
(2) the date on which all the Registrable Notes otherwise become freely
transferable by Holders other than affiliates of the Company without further
registration under the Securities Act.

 

  (b) The Company will pay such Additional Interest on regular Interest Payment
Dates in the same manner as other interest is paid on the Notes. Such Additional
Interest will be in addition to any other interest payable from time to time
with respect to the Notes. All Additional Interest will be paid by the Company
and the Guarantors on the next scheduled interest payment date to The Depository
Trust Company or its nominee by wire transfer of immediately available funds or
by federal funds check and to Holders of Certificated Notes by wire transfer to
the accounts specified by them or by mailing checks to their registered
addresses if no such accounts have been specified.

 

  (c) Notwithstanding the foregoing, (1) the amount of Additional Interest
payable shall not increase more than by the foregoing rates because more than
one Registration Default has occurred and is pending and (2) a Holder of Notes
or Exchange Notes who is not entitled to the benefits of the Shelf Registration
(i.e., such Holder has not elected to include information) shall not be entitled
to Additional Interest with respect to a Registration Default that pertains to
the Shelf Registration.

 

  (d)

So long as Registrable Notes remain outstanding, the Company shall notify the
Trustee within five Business Days after each and every date on which an event
occurs in respect of which Additional Interest is required to be paid. Any
amounts of Additional Interest due pursuant to clauses (a)(i) through (a)(v) of
this Section 4 will be payable in cash semi-annually on each Interest Payment
Date, commencing with the first such date

 

10



--------------------------------------------------------------------------------

  occurring after any such Additional Interest commences to accrue, to Holders
to whom regular interest is payable on such Interest Payment Date with respect
to Notes that are Registrable Notes. The amount of Additional Interest for
Registrable Notes will be determined by multiplying the applicable rate of
Additional Interest by the aggregate principal amount of all such Registrable
Notes outstanding on the Interest Payment Date following such Registration
Default in the case of the first such payment of Additional Interest with
respect to a Registration Default (and thereafter at the next succeeding
Interest Payment Date until the cure of such Registration Default), multiplied
by a fraction, the numerator of which is the number of days such Additional
Interest rate was applicable during such period (determined on the basis of a
360-day year comprised of twelve 30-day months and, in the case of a partial
month, the actual number of days elapsed), and the denominator of which is 360.
Such Additional Interest will be in addition to any other interest payable from
time to time with respect to the Notes.

 

5. Registration Procedures

In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, Parent and the Company shall (and shall cause each other
Guarantor to) effect such registrations to permit the issuance or sale of the
securities covered thereby in accordance with the intended method or methods of
disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Company hereunder, Parent and the Company
shall (and shall cause each other Guarantor to):

 

  (a) Prepare and file with the SEC the Registration Statement or Registration
Statements prescribed by Section 2 or 3 hereof, and use commercially reasonable
efforts to cause each such Registration Statement to become effective and remain
effective as provided herein; provided, however, that if (1) such filing is
pursuant to Section 3 hereof, or (2) a Prospectus contained in the Exchange
Registration Statement filed pursuant to Section 2 hereof is required to be
delivered under the Securities Act by any Participating Broker-Dealer who seeks
to sell Exchange Notes during the Applicable Period relating thereto, before
filing any Registration Statement or Prospectus or any amendments or supplements
thereto, Parent and the Company shall (and shall cause each other Guarantor to)
furnish to and afford the Holders of the Registrable Notes covered by such
Registration Statement or each such Participating Broker-Dealer, as the case may
be, its counsel (if such counsel is known to the Company) and the managing
underwriters, if any, a reasonable opportunity to review copies of all such
documents (including copies of any documents to be incorporated by reference
therein and all exhibits thereto) proposed to be filed (in each case at least
five Business Days prior to such filing or such later date as is reasonable
under the circumstances). Parent, the Company and each other Guarantor shall not
file any Registration Statement or Prospectus or any amendments or supplements
thereto if the Holders of a majority in aggregate principal amount of the
Registrable Notes covered by such Registration Statement, or any such
Participating Broker-Dealer, as the case may be, its counsel, or the managing
underwriters, if any, shall reasonably object in writing on a timely basis.

 

  (b)

Prepare and file with the SEC such amendments and post-effective amendments to
each Shelf Registration or Exchange Registration Statement, as the case may be,
as may be necessary to keep such Registration Statement continuously effective
for the Effectiveness Period or the Applicable Period, as the case may be,
subject to any Delay Periods; cause the related Prospectus to be supplemented by
any Prospectus supplement required by applicable law, and as so supplemented to
be filed pursuant to Rule 424 (or any similar provisions then in force)
promulgated under the Securities Act; and comply

 

11



--------------------------------------------------------------------------------

  with the provisions of the Securities Act and the Exchange Act applicable to
them with respect to the disposition of all Registrable Notes covered by such
Registration Statement as so amended or in such Prospectus as so supplemented
and with respect to the subsequent resale of any securities being sold by a
Participating Broker-Dealer covered by any such Prospectus, in each case, in
accordance with the intended methods of distribution set forth in such
Registration Statement or Prospectus, as so amended.

 

  (c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto from whom the Company has received written
notice that such Broker-Dealer will be a Participating Broker-Dealer in the
applicable Exchange Offer, notify the selling Holders of Registrable Notes, or
each such Participating Broker-Dealer, as the case may be, their counsel and the
managing underwriters, if any, as promptly as possible, and, if requested by any
such Person, confirm such notice in writing, (i) when a Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective under the Securities Act (including in such notice a
written statement that any Holder may, upon request, obtain, at the sole expense
of the Company, one conformed copy of such Registration Statement or
post-effective amendment including financial statements and schedules, documents
incorporated or deemed to be incorporated by reference and exhibits), (ii) of
the issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or of any order preventing or suspending the use of any
preliminary prospectus or the initiation of any proceedings for that purpose,
(iii) if at any time when a Prospectus is required by the Securities Act to be
delivered in connection with sales of the Registrable Notes or resales of
Exchange Notes by Participating Broker-Dealers the representations and
warranties of the Company contained in any agreement (including any underwriting
agreement) contemplated by Section 5(m)(i) hereof cease to be true and correct
in all material respects, (iv) of the receipt by Parent, the Company or any
other Guarantor of any notification with respect to the suspension of the
qualification or exemption from qualification of a Registration Statement or any
of the Registrable Notes or the Exchange Notes for offer or sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, (v) of the happening of any event, the existence of any condition or
any information becoming known to Parent or the Company that makes any statement
made in such Registration Statement or related Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in or amendments or
supplements to such Registration Statement, Prospectus or documents so that, in
the case of the Registration Statement, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and (vi) of the Company’s
determination that a post-effective amendment to a Registration Statement would
be appropriate.

 

  (d)

If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who

 

12



--------------------------------------------------------------------------------

  seeks to sell Exchange Notes during the Applicable Period, use commercially
reasonable efforts to prevent the issuance of any order suspending the
effectiveness of a Registration Statement or of any order preventing or
suspending the use of a Prospectus or suspending the qualification (or exemption
from qualification) of any of the Registrable Notes or the Exchange Notes, as
the case may be, for sale in any jurisdiction, and, if any such order is issued,
to use commercially reasonable efforts to obtain the withdrawal of any such
order at the earliest practicable date.

 

  (e) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period and if reasonably requested by the managing underwriter or
underwriters (if any), the Holders of a majority in aggregate principal amount
of the Registrable Notes covered by such Registration Statement or any
Participating Broker-Dealer, as the case may be, (i) promptly incorporate in
such Registration Statement or Prospectus a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or any Participating Broker-Dealer, as the
case may be (based upon advice of counsel), determine is reasonably necessary to
be included therein and (ii) make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment; provided, however, that
neither the Company nor any Guarantor shall be required to take any action
hereunder that would, in the written opinion of counsel to the Company and the
Guarantors, violate applicable laws.

 

  (f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, furnish to each selling Holder of Registrable Notes or each
such Participating Broker-Dealer, as the case may be, who so requests, its
counsel and each managing underwriter, if any, at the sole expense of the
Company, one conformed copy of the Registration Statement or Registration
Statements and each post-effective amendment thereto, including financial
statements and schedules, and, if requested, all documents incorporated or
deemed to be incorporated therein by reference and all exhibits.

 

  (g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, deliver to each selling Holder of Registrable Notes or each
such Participating Broker-Dealer, as the case may be, its respective counsel,
and the underwriters, if any, at the sole expense of the Company, as many copies
of the Prospectus or Prospectuses (including each form of preliminary
prospectus) and each amendment or supplement thereto and any documents
incorporated by reference therein as such Persons may reasonably request; and,
subject to the last paragraph of this Section 5, the Company and each Guarantor
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders of Registrable Notes or each such
Participating Broker-Dealer, as the case may be, and the underwriters or agents,
if any, and dealers (if any), in connection with the offering and sale of the
Registrable Notes covered by, or the sale by Participating Broker-Dealers of the
Exchange Notes pursuant to, such Prospectus and any amendment or supplement
thereto.

 

13



--------------------------------------------------------------------------------

  (h) Prior to any public offering of Registrable Notes or Exchange Notes or any
delivery of a Prospectus contained in the Exchange Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use commercially reasonable efforts to register or qualify
such Registrable Notes or Exchange Notes, and to cooperate with the selling
Holders of Registrable Notes or each such Participating Broker-Dealer, as the
case may be, the managing underwriter or underwriters, if any, and its
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable Notes or
Exchange Notes, as the case may be, for offer and sale under the securities or
state Blue Sky laws of such jurisdictions within the United States as any
selling Holder, Participating Broker-Dealer, or the managing underwriter or
underwriters reasonably request in writing; provided, however, that where
Exchange Notes or Registrable Notes are offered other than through an
underwritten offering, the Company agrees to use commercially reasonable efforts
to cause the Company’s counsel to perform Blue Sky investigations and file
registrations and qualifications required to be filed pursuant to this
Section 5(h); keep each such registration or qualification (or exemption
therefrom) effective during the period such Registration Statement is required
to be kept effective and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of such
Exchange Notes or Registrable Notes covered by the applicable Registration
Statement; provided, however, that neither the Company nor any Guarantor shall
be required to (A) qualify generally to do business in any jurisdiction where it
is not then so qualified, (B) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject or
(C) subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

 

  (i) If a Shelf Registration is filed pursuant to Section 3 hereof, cooperate
with the selling Holders of Registrable Notes and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Notes to be sold, which certificates shall
not bear any restrictive legends and shall be in a form eligible for deposit
with The Depository Trust Company and enable such Registrable Notes to be in
such denominations and registered in such names as the managing underwriter or
underwriters, if any, or selling Holders may reasonably request in writing at
least five Business Days prior to any sale of such Registrable Notes.

 

  (j) Use commercially reasonable efforts to cause the Registrable Notes or
Exchange Notes covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be reasonably
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable Notes or
Exchange Notes, except as may be required solely as a consequence of the nature
of such selling Holder’s business, in which case Parent and the Company shall
(and shall cause each other Guarantor to) cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals; provided, however, that neither Company nor any Guarantor shall be
required to (A) qualify generally to do business in any jurisdiction where they
are not then so qualified, (B) take any action that would subject them to
general service of process in any such jurisdiction where they are not then so
subject or (C) subject themselves to taxation in excess of a nominal dollar
amount in any such jurisdiction where they are not then so subject.

 

14



--------------------------------------------------------------------------------

  (k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by
Section 5(c)(v) or 5(c)(vi) hereof, as promptly as practicable prepare and
(subject to Section 5(a) and the penultimate paragraph of this Section 5) file
with the SEC, at the sole expense of the Company, a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Notes being sold thereunder or to the
purchasers of the Exchange Notes to whom such Prospectus will be delivered by a
Participating Broker-Dealer, any such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and, if SEC review is
required, use their commercially reasonable efforts to cause such post-effective
amendment to be declared effective as soon as possible.

 

  (l) Prior to the effective date of the first Registration Statement relating
to the Registrable Notes, (i) provide the Trustee with certificates for the
Registrable Notes in a form eligible for deposit with The Depository Trust
Company and (ii) provide CUSIP numbers for the Registrable Notes.

 

  (m)

In connection with any underwritten offering of Registrable Notes pursuant to a
Shelf Registration, enter into an underwriting agreement as is customary in
underwritten offerings of debt securities similar to the Notes and take all such
other actions as are customary in underwritten offerings and are reasonably
requested by the managing underwriter or underwriters in order to expedite or
facilitate the registration or the disposition of such Registrable Notes and, in
such connection, (i) make such representations and warranties to, and covenants
with, the underwriters with respect to the business of the Company and its
subsidiaries, as then conducted (including any acquired business, properties or
entity, if applicable), and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in underwritten offerings of debt securities similar to
the Notes, and confirm the same in writing if and when requested; (ii) use
commercially reasonable efforts to obtain the written opinions of counsel to the
Company and the Guarantors and written updates thereof in form, scope and
substance reasonably satisfactory to the managing underwriter or underwriters,
addressed to the underwriters covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by the managing underwriter or underwriters; (iii) use
commercially reasonable efforts to obtain “cold comfort” letters and updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters from the independent certified public accountants of
the Company and the Guarantors (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included or incorporated by reference in the Registration
Statement), addressed to each of the underwriters, such

 

15



--------------------------------------------------------------------------------

  letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters in connection with underwritten offerings; and
(iv) cause the underwriting agreement to contain indemnification provisions and
procedures no less favorable than those set forth in Section 7 hereof (or such
other provisions and procedures acceptable to Holders of a majority in aggregate
principal amount of Registrable Notes covered by such Registration Statement and
the managing underwriter or underwriters or agents) with respect to all parties
to be indemnified pursuant to said Section; provided that neither Company nor
any Guarantor shall be required to provide indemnification to any underwriter
selected in accordance with the provisions of Section 9 hereof with respect to
information relating to such underwriter furnished in writing to the Company by
or on behalf of such underwriter expressly for inclusion in such Registration
Statement. The above shall be done at each closing under such underwriting
agreement, or as and to the extent required thereunder.

 

  (n) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Registration Statement filed pursuant to
Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any selling Holder of such
Registrable Notes being sold or each such Participating Broker-Dealer, as the
case may be, any underwriter participating in any such disposition of
Registrable Notes, if any, and any attorney, accountant or other agent retained
by any such selling Holder or each such Participating Broker-Dealer, as the case
may be, or underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours and upon reasonable written
notice, all financial and other records, pertinent corporate documents and
instruments of the Company and its subsidiaries (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information reasonably requested
by any such Inspector in connection with such Registration Statement and
Prospectus. Each Inspector shall agree in writing that it will keep the Records
confidential and that it will not disclose, or use in connection with any market
transactions in violation of any applicable securities laws, any Records (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in such Registration Statement or Prospectus, (ii) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, (iii) disclosure of such information is necessary or
advisable in the opinion of counsel for an Inspector in connection with any
Action, claim, suit or proceeding, directly or indirectly, involving or
potentially involving such Inspector and arising out of, based upon, relating
to, or involving this Agreement or the Purchase Agreements, or any transactions
contemplated hereby or thereby or arising hereunder or thereunder or (iv) the
information in such Records has been made generally available to the public;
provided, however, that (i) each Inspector shall agree to use commercially
reasonable efforts to provide advance written notice to the Company of the
potential disclosure of any information by such Inspector pursuant to clause
(i), (ii) or (iii) of this sentence to permit the Company to obtain a protective
order (or waive the provisions of this paragraph (n)) and (ii) each such
Inspector shall take such actions as are reasonably necessary to protect the
confidentiality of such information (if practicable) to the extent such action
is otherwise not inconsistent with, an impairment of or in derogation of the
rights and interests of the Holder or any Inspector.

 

16



--------------------------------------------------------------------------------

  (o) Provide an indenture trustee for the Registrable Notes or the Exchange
Notes, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(b) hereof to be qualified under the TIA not later than
the effective date of the Exchange Offer or the first Registration Statement
relating to the Registrable Notes; and in connection therewith, cooperate with
the trustee under any such indenture and the Holders of the Registrable Notes or
Exchange Notes, as applicable, to effect such changes to such indenture as may
be required for such indenture to be so qualified in accordance with the terms
of the TIA; and execute, and use commercially reasonable efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the SEC to enable such
indenture to be so qualified in a timely manner.

 

  (p) Comply in all material respects with all applicable rules and regulations
of the SEC and make generally available to the Company’s security holders
earnings statements satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder (or any similar rule promulgated under the
Securities Act) no later than 45 days after the end of any 12-month period (or
90 days after the end of any 12-month period if such period is a fiscal year)
(i) commencing at the end of any fiscal quarter in which Registrable Notes or
Exchange Notes are sold to underwriters in a firm commitment or best efforts
underwritten offering and (ii) if not sold to underwriters in such an offering,
commencing on the first day of the first fiscal quarter of the Company after the
effective date of a Registration Statement, which statements shall cover said
12-month periods consistent with the requirements of Rule 158.

 

  (q) If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Notes by Holders to the Company (or to such other
Person as directed by the Company) in exchange for the Exchange Notes or the
Private Exchange Notes, as the case may be, mark, or cause to be marked, on such
Registrable Notes that such Registrable Notes are being cancelled in exchange
for the Exchange Notes or the Private Exchange Notes, as the case may be;
provided that in no event shall such Registrable Notes be marked as paid or
otherwise satisfied.

 

  (r) Cooperate with each seller of Registrable Notes covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Notes and their respective counsel in connection
with any filings required to be made with FINRA.

 

  (s) Use commercially reasonable efforts to take all other steps reasonably
necessary or advisable to effect the registration of the Exchange Notes and/or
Registrable Notes covered by a Registration Statement contemplated hereby.

 

  (t)

The Company may require each seller of Registrable Notes or Exchange Notes as to
which any registration is being effected to furnish to the Company such
information regarding such seller and the distribution of such Registrable Notes
or Exchange Notes as the Company may, from time to time, reasonably request. The
Company may exclude from such registration the Registrable Notes of any seller
so long as such seller fails to furnish such information within a reasonable
time (which shall in no event exceed 30 days from the date of receipt of such
request by the seller) after receiving such request and in the event of such an
exclusion, neither the Company nor any Guarantor shall have any further
obligation under this Agreement (including, without limitation, the obligations
under Section 4) with respect to such seller or any subsequent Holder of such

 

17



--------------------------------------------------------------------------------

  Registrable Notes. Each seller as to which any Shelf Registration is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make any information previously furnished to the
Company by such seller not materially misleading.

 

  (u) If any such Registration Statement refers to any Holder by name or
otherwise as the holder of any securities of the Company, then such Holder shall
have the right to require (i) the insertion therein of language, in form and
substance reasonably satisfactory to such Holder, to the effect that the holding
by such Holder of such securities is not to be construed as a recommendation by
such Holder of the investment quality of the securities covered thereby and that
such holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the applicable Registration Statement
filed or prepared subsequent to the time that such reference ceases to be
required.

 

  (v) Each Holder of Registrable Notes agrees by acquisition of such Registrable
Notes that there may be delays in its use of a Shelf Registration due to a
Suspension Period. In connection with a Suspension Period, upon actual receipt
of any notice from the Company:

 

  (i) that the Prospectus would, in the reasonable judgment of Parent, contain a
material misstatement or omission as a result of an event that has occurred and
is continuing;

 

  (ii) the majority of the independent members of the Board of Directors of
Parent (the “Board of Directors”) shall have determined in good faith that:

 

  (A) the offer or sale of any Registrable Notes would materially impede, delay
or interfere with any proposed financing, offer or sale of securities,
acquisition, merger, tender offer, business combination, corporate
reorganization or other significant transaction involving Parent or the Company,

 

  (B) after the advice of counsel, the sale of Registrable Notes pursuant to the
Registration Statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, and

 

  (C) (x) Parent has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would have a material
adverse effect on Parent or Parent’s ability to consummate such transaction, or
(z) renders Parent or the Company unable to comply with SEC requirements, in
each case under circumstances that would make it impractical or inadvisable to
cause the Registration Statement (or such filings) to become effective or to
promptly amend or supplement the Registration Statement on a post-effective
basis, as applicable; or

 

  (iii)

the majority of the independent members of the Board of Directors of Parent
shall have determined in good faith, after the advice of counsel, that it is
required

 

18



--------------------------------------------------------------------------------

  by law, rule or regulation or that it is in the best interests of Parent or
the Company to supplement the Registration Statement or file a post-effective
amendment to the Registration Statement in order to incorporate information into
the Registration Statement for the purpose of (1) including in the Registration
Statement any prospectus required under Section 10(a)(3) of the Securities Act;
(2) reflecting in the prospectus included in the Registration Statement any
facts or events arising after the effective date of the Registration Statement
(or of the most recent post-effective amendment) that, individually or in the
aggregate, represent a fundamental change in the information set forth therein;
or (3) including in the prospectus included in the Registration Statement any
material information with respect to the plan of distribution not disclosed in
the Registration Statement or any material change to such information,

then Parent or the Company may delay the filing or the effectiveness of the
Shelf Registration (if not then filed or effective, as applicable) and shall not
be required to maintain the effectiveness thereof or amend or supplement the
Shelf Registration, in all cases, for a period (a “Suspension Period”) expiring
upon the earliest to occur of (x) in the case of the immediately preceding
clauses (i), (ii) and (iii) the date of such Holder’s receipt of the copies of
the supplemented or amended Prospectus, and (y) receipt of notice in writing
(the “Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and has received copies of any amendments or supplements thereto,
provided that (1) any such Suspension Period may not exceed 45 days in any 90
day period and (2) there shall be no more than 60 days of Suspension Periods in
any 12 month period.

In the event of any Suspension Period pursuant to clause (ii) or (iii) of the
preceding paragraph, notice shall be given as soon as practicable after the
Board of Directors of Parent makes such a determination of the need for a
Suspension Period and shall state, to the extent practicable, an estimate of the
duration of such Suspension Period and shall advise the recipient thereof of the
agreement of such Holder provided in the next succeeding sentence. Each Holder,
by his acceptance of any Registrable Notes, agrees that during any Suspension
Period, each Holder will keep such notice confidential and will discontinue
disposition of such Registrable Notes covered by such Registration Statement or
Prospectus.

 

6. Registration Expenses

 

  (a)

All fees and expenses incident to the performance of or compliance with this
Agreement by the Company and the Guarantors shall be borne by the Company and
the Guarantors, whether or not the Exchange Offer or a Shelf Registration is
filed or becomes effective, including, without limitation, (i) all registration
and filing fees, including, without limitation, (A) fees with respect to filings
required to be made with FINRA in connection with any underwritten offering and
(B) fees and expenses of compliance with state securities or Blue Sky laws as
provided in Section 5(h) hereof (including, without limitation, reasonable fees
and disbursements of counsel in connection with Blue Sky qualifications of the
Registrable Notes or Exchange Notes and determination of the eligibility of the
Registrable Notes or Exchange Notes for investment under the laws of such
jurisdictions (x) where the Holders are located, in the case of the Exchange
Notes, or (y) as provided in Section 5(h), in the case of Registrable Notes or
Exchange Notes to be sold by a Participating Broker-Dealer during the Applicable
Period)), (ii) printing expenses, including, without limitation, expenses of
printing Prospectuses if the printing

 

19



--------------------------------------------------------------------------------

  of Prospectuses is requested by the managing underwriter or underwriters, if
any, or by the Holders of a majority in aggregate principal amount of the
Registrable Notes included in any Registration Statement or by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) messenger,
telephone and delivery expenses incurred in connection with the performance of
their obligations hereunder, (iv) fees and disbursements of counsel for the
Company, the Guarantors and, subject to 6(b), the Holders, (v) fees and
disbursements of all independent certified public accountants referred to in
Section 6 (including, without limitation, the expenses of any special audit and
“cold comfort” letters required by or incident to such performance), (vi) rating
agency fees and the fees and expenses incurred in connection with the listing of
the Securities to be registered on any securities exchange, (vii) Securities Act
liability insurance, if the Company and the Guarantors desire such insurance,
(viii) fees and expenses of all other Persons retained by the Company and the
Guarantors, (ix) fees and expenses of any “qualified independent underwriter” or
other independent appraiser participating in an offering pursuant to Section 3
of Schedule E to the By-laws of FINRA, but only where the need for such a
“qualified independent underwriter” arises due to a relationship with the
Company and the Guarantors, (x) internal expenses of the Company and the
Guarantors (including, without limitation, all salaries and expenses of officers
and employees of the Company or the Guarantors performing legal or accounting
duties), (xi) the expense of any annual audit, (xii) the fees and expenses of
the Trustee and the Exchange Agent and (xiii) the expenses relating to printing,
word processing and distributing all Registration Statements, underwriting
agreements, securities sales agreements, indentures and any other documents
necessary in order to comply with this Agreement. Notwithstanding the foregoing
or anything to the contrary, each Holder shall pay all underwriting discounts
and commissions of any underwriters with respect to any Registrable Notes sold
by or on behalf of it.

 

  (b) The Company and the Guarantors shall reimburse the Holders for the
reasonable fees and disbursements of not more than one counsel chosen by the
Holders of a majority in aggregate principal amount of the Registrable Notes to
be included in any Registration Statement. The Company and the Guarantors shall
pay all documentary, stamp, transfer or other transactional taxes attributable
to the issuance or delivery of the Exchange Notes or Private Exchange Notes in
exchange for the Notes; provided that the Company shall not be required to pay
taxes payable in respect of any transfer involved in the issuance or delivery of
any Exchange Note or Private Exchange Note in a name other than that of the
Holder of the Note in respect of which such Exchange Note or Private Exchange
Note is being issued. The Company and the Guarantors shall reimburse the Holders
for fees and expenses (including reasonable fees and expenses of counsel to the
Holders) relating to any enforcement of any rights of the Holders under this
Agreement.

 

7. Indemnification

 

  (a)

Indemnification by the Company and the Guarantors. The Company and the
Guarantors jointly and severally agree to indemnify and hold harmless each
Holder of Registrable Notes, Exchange Notes or Private Exchange Notes and each
Participating Broker-Dealer selling Exchange Notes during the Applicable Period,
each Person, if any, who controls each such Holder (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act) and the
officers, directors and partners of each such Holder, Participating
Broker-Dealer and controlling person, to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees as provided in

 

20



--------------------------------------------------------------------------------

  this Section 7) and expenses (including, without limitation, reasonable costs
and expenses incurred in connection with investigating, preparing, pursuing or
defending against any of the foregoing) (collectively, “Losses”), as incurred,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus or form of prospectus, or in
any amendment or supplement thereto, or in any preliminary prospectus, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
Losses are caused by, arise out of or are based upon, information relating to
such Holder or Participating Broker-Dealer and furnished in writing to the
Company and the Guarantors by such Holder or Participating Broker-Dealer or
their counsel expressly for use therein. The foregoing indemnity with respect to
any Prospectus shall not inure to the benefit of any Holder or Participating
Broker-Dealer from whom the Person asserting such Losses purchased Registrable
Notes if (x) it is established in the related proceeding that such Holder or
Participating Broker-Dealer failed to send or give a copy of the Prospectus (as
amended or supplemented if such amendment or supplement was furnished to such
Holder or Participating Broker-Dealer prior to the written confirmation of such
sale) to such Person with or prior to the written confirmation of such sale, if
required by applicable law, and (y) the untrue statement or omission or alleged
untrue statement or omission was completely corrected in the Prospectus (as
amended or supplemented if amended or supplemented as aforesaid) and such
Prospectus does not contain any other untrue statement or omission or alleged
untrue statement or omission that was the subject matter of the related
proceeding. This indemnity agreement will be in addition to any liability that
the Company may otherwise have, including, but not limited to, liability under
this Agreement. The Company and the Guarantors also agree to indemnify
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, their officers, directors,
agents and employees and each Person who controls such Persons (within the
meaning of Section 5 of the Securities Act or Section 20(a) of the Exchange Act)
to the same extent as provided above with respect to the indemnification of the
Holders or the Participating Broker-Dealer.

 

  (b)

Indemnification by Holder. In connection with any Registration Statement,
Prospectus or form of prospectus, any amendment or supplement thereto, or any
preliminary prospectus in which a Holder is participating, such Holder shall
furnish to the Company and the Guarantors in writing such information as the
Company and the Guarantors reasonably request for use in connection with any
Registration Statement, Prospectus or form of prospectus, any amendment or
supplement thereto, or any preliminary prospectus and shall indemnify and hold
harmless the Company, the Guarantors, their respective directors and each
Person, if any, who controls the Company and the Guarantors (within the meaning
of Section 15 of the Securities Act and Section 20(a) of the Exchange Act), and
the directors, officers and partners of such controlling persons, to the fullest
extent lawful, from and against all Losses arising out of or based upon any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus or form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading to the extent, but only to the
extent, that such losses are finally judicially determined by a court of
competent jurisdiction in a final, unappealable order to have resulted solely
from an untrue statement

 

21



--------------------------------------------------------------------------------

  or alleged untrue statement of a material fact or omission or alleged omission
of a material fact contained in or omitted from any information so furnished in
writing by such Holder to the Company and the Guarantors expressly for use
therein. Notwithstanding the foregoing, in no event shall the liability of any
selling Holder be greater in amount than such Holder’s Maximum Contribution
Amount (as defined below).

 

  (c) Conduct of Indemnification Proceedings. If any proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the party or parties from
which such indemnity is sought (the “Indemnifying Party” or “Indemnifying
Parties”, as applicable) in writing; but the omission to so notify the
Indemnifying Party (i) will not relieve such Indemnifying Party from any
liability under paragraph (a) or (b) above unless and only to the extent it is
materially prejudiced as a result thereof and (ii) will not, in any event,
relieve the Indemnifying Party from any obligations to any Indemnified Party
other than the indemnification obligation provided in paragraphs (a) and
(b) above.

The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding; provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense and the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party; it
being understood, however, that, the Indemnifying Party shall not, in connection
with any one such proceeding or separate but substantially similar or related
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such Indemnified Party).

No Indemnifying Party shall be liable for any settlement of any such proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment. The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement unless such judgment
or settlement (i) includes as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such proceeding for which such Indemnified Party would be entitled
to indemnification hereunder (whether or not any Indemnified Party is a party
thereto) and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party.

 

22



--------------------------------------------------------------------------------

  (d) Contribution. If the indemnification provided for in this Section 7 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 7 would otherwise
apply by its terms (other than by reason of exceptions provided in this
Section 7), then each applicable Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall have a joint and several obligation to contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses, in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party, on the one hand, and such Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such Indemnifying Party or Indemnified Party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such statement or omission. The amount paid or payable by an
Indemnified Party as a result of any Losses shall be deemed to include any legal
or other fees or expenses incurred by such party in connection with any
proceeding, to the extent such party would have been indemnified for such fees
or expenses if the indemnification provided for in Section 7(a) or 7(b) was
available to such party.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. Notwithstanding the
provisions of this Section 7(d), a selling Holder shall not be required to
contribute, in the aggregate, any amount in excess of such Holder’s Maximum
Contribution Amount. A selling Holder’s “Maximum Contribution Amount” shall
equal the excess of (i) the aggregate proceeds received by such Holder pursuant
to the sale of such Registrable Notes or Exchange Notes over (ii) the aggregate
amount of damages that such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 7(d) are several in
proportion to the respective principal amount of the Registrable Securities held
by each Holder hereunder and not joint. The Company’s and Guarantors’
obligations to contribute pursuant to this Section 7(d) are joint and several.

The indemnity and contribution agreements contained in this Section 7 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

8. Rules 144 and 144A

 

  (a) Parent and the Company covenant that they shall (a) file the reports
required to be filed by them (if so required) under the Securities Act and the
Exchange Act in a timely manner in accordance with the requirements of the
Securities Act and the Exchange Act and, if at any time Parent and the Company
are not required to file such reports, they will, upon the written request of
any Holder of Registrable Notes, make publicly available other information
necessary to permit sales pursuant to Rule 144 and 144A and (b) take such
further action as any Holder may reasonably request in writing, all to the
extent required from time to time to enable such Holder to sell Registrable
Notes without registration under the Securities Act pursuant to the exemptions
provided by Rule 144 and Rule 144A. Upon the request of any Holder, Parent and
the Company shall deliver to such Holder a written statement as to whether they
have complied with such information and requirements.

 

23



--------------------------------------------------------------------------------

  (b) Availability of Rule 144 Not Excuse for Obligations under Section 2. The
fact that holders of Registrable Notes may become eligible to sell such
Registrable Notes pursuant to Rule 144 shall not (1) cause such Notes to cease
to be Registrable Notes or (2) excuse the Company’s and the Guarantors’
obligations set forth in Section 2 of this Agreement, including without
limitation the obligations in respect of an Exchange Offer, Shelf Registration
and Additional Interest.

 

9. Underwritten Registrations of Registrable Notes

If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an underwritten offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering; provided, however, that such investment banker or
investment bankers and manager or managers must be reasonably acceptable to the
Company.

No Holder of Registrable Notes may participate in any underwritten registration
hereunder unless such Holder (a) agrees to sell such Holder’s Registrable Notes
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

10. Miscellaneous

 

  (a) Remedies. In the event of a breach by either the Company or any of the
Guarantors of any of their respective obligations under this Agreement, each
Holder, in addition to being entitled to exercise all rights provided herein, in
the Indenture or, in the case of the Initial Purchasers, in the Purchase
Agreement, or granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Guarantors agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by either the Company or any of the
Guarantors of any of the provisions of this Agreement and hereby further agree
that, in the event of any action for specific performance in respect of such
breach, Parent and the Company shall (and shall cause each Guarantor to) waive
the defense that a remedy at law would be adequate.

 

  (b) No Inconsistent Agreements. The Company and each of the Guarantors have
not entered, as of the date hereof, and the Company and each of the Guarantors
shall not enter, after the date of this Agreement, into any agreement with
respect to any of its securities that is inconsistent with the rights granted to
the Holders of Securities in this Agreement or otherwise conflicts with the
provisions hereof. The Company and each of the Guarantors have not entered and
will not enter into any agreement with respect to any of its securities that
will grant to any Person piggy-back rights with respect to a Registration
Statement.

 

  (c) Adjustments Affecting Registrable Notes. Neither the Company nor any
Guarantor shall, directly or indirectly, take any action with respect to the
Registrable Notes as a class that would adversely affect the ability of the
Holders to include such Registrable Notes in a registration undertaken pursuant
to this Agreement.

 

24



--------------------------------------------------------------------------------

  (d) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, otherwise than with the prior written
consent of the Holders of not less than a majority in aggregate principal amount
of the then outstanding Registrable Notes in circumstances that would adversely
affect any Holders of Registrable Notes; provided, however, that Section 7 and
this Section 10(d) may not be amended, modified or supplemented without the
prior written consent of each Holder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders of Registrable Notes whose
securities are being tendered pursuant to the Exchange Offer or sold pursuant to
a Notes Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders of Registrable Notes may
be given by Holders of at least a majority in aggregate principal amount of the
Registrable Notes being tendered or being sold by such Holders pursuant to such
Notes Registration Statement.

 

  (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, next-day air courier or telecopier:

 

  (i) if to a Holder of Securities or to any Participating Broker-Dealer, at the
most current address of such Holder or Participating Broker-Dealer, as the case
may be, set forth on the records of the registrar of the Notes, with a copy in
like manner to Citigroup Global Markets Inc. and Jefferies LLC, on behalf of the
Initial Purchasers, as follows:

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Facsimile: (212) 816-7912

Attention: General Counsel

Jefferies LLC

520 Madison Avenue

New York, New York 10022

Facsimile: (646) 619-4437

Attention: General Counsel

with a copy to:

Jones Day

222 East 41st Street

New York, New York 10017

Facsimile: (212) 755-7306

Attention: Alexander A. Gendzier, Esq.

 

  (ii) if to the Initial Purchasers, at the address specified in
Section 10(e)(i);

 

  (iii) if to the Company or any Guarantor, as follows:

c/o Vantage Drilling Company

777 Post Oak Blvd., Suite 800

Houston, Texas 77056

Facsimile: (281) 404-4700

Attention: Douglas Smith, Chief Financial Officer

 

25



--------------------------------------------------------------------------------

with a copy to:

Fulbright & Jaworski L.L.P.

Fulbright Tower

1301 McKinney, Suite 5100

Houston, Texas 77010

Facsimile: (713) 651-5246

Attention: Joshua P. Agrons, Esq.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the United States mail, postage prepaid, if mailed, one business
day after being deposited in the United States mail, postage prepaid, if mailed;
one business day after being timely delivered to a next-day air courier
guaranteeing overnight delivery; and when receipt is acknowledged by the
addressee, if telecopied.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

 

  (f) Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers including, without limitation and
without the need for an express assignment, subsequent Holders of Securities;
provided, however, that this Agreement shall not inure to the benefit of or be
binding upon a successor or assign of a Holder unless and to the extent such
successor or assign holds Registrable Notes.

 

  (g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

  (h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

  (i)

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN
THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN
THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY
ACCEPTS FOR ITS AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
JURISDICTION OF THE AFORESAID COURTS. THE COMPANY AND EACH GUARANTOR IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW,
TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND
ANY CLAIM THAT ANY

 

26



--------------------------------------------------------------------------------

  SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. THE COMPANY AND EACH GUARANTOR IRREVOCABLY CONSENTS, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TO THE SERVICE
OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE COMPANY AT ITS SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 30
DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY OR ANY GUARANTOR IN ANY
OTHER JURISDICTION.

 

  (j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

  (k) Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

  (l) Third Party Beneficiaries. Holders and Participating Broker-Dealers are
intended third party beneficiaries of this Agreement and this Agreement may be
enforced by such Persons.

 

  (m) Entire Agreement. This Agreement, together with the Purchase Agreement,
the Indenture and the Collateral Agreements, is intended by the parties as a
final and exclusive statement of the agreement and understanding of the parties
hereto in respect of the subject matter contained herein and therein and any and
all prior oral or written agreements, representations, or warranties, contracts,
understanding, correspondence, conversations and memoranda between the Initial
Purchasers on the one hand and the Company and the Guarantors on the other, or
between or among any agents, representatives, parents, subsidiaries, affiliates,
predecessors in interest or successors in interest with respect to the subject
matter hereof and thereof are merged herein and replaced hereby.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

OFFSHORE GROUP INVESTMENT LIMITED By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer
VANTAGE DRILLING COMPANY, as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer
VANTAGE HOLDING HUNGARY KFT, as Guarantor By:  

/s/ Mark Howell

  Name:   Mark Howell   Title:   Managing Director By:  

/s/ Julia Varga

  Name:   Julia Varga   Title:   Managing Director

VANTAGE DRILLING NETHERLANDS BV, as Guarantor

By:  

/s/ Linda J. Ibrahim

  Name:   Linda Jovana Ibrahim   Title:   Managing Director A By:  

/s/ TMF Management B.V.

  Name:   TMF Management B.V.   Title:   Managing Director B By:  

/s/ TMF Management B.V.

  Name:   TMF Management B.V.   Title:   Managing Director B

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

P2021 RIG CO., as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer

VANTAGE INTERNATIONAL MANAGEMENT CO., as Guarantor

By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer
VANTAGE DRILLER I CO., as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer
VANTAGE DRILLER II CO., as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer
VANTAGE DRILLER III CO., as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer
VANTAGE DRILLER IV CO., as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

SAPPHIRE DRILLER COMPANY, as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer
EMERALD DRILLER COMPANY, as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer
P2020 RIG CO., as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer

VANTAGE HOLDINGS MALAYSIA I CO., as Guarantor

By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer

VANTAGE DRILLING (MALAYSIA) I SDN. BHD., as Guarantor

By:  

/s/ Ronald J. Nelson

  Name:   Ronald J. Nelson   Title:   Director VANTAGE DRILLING LABUAN I LTD.,
as Guarantor By:  

/s/ Ronald J. Nelson

  Name:   Ronald J. Nelson   Title:   Director

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

VANTAGE DEEPWATER COMPANY, as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer

VANTAGE DEEPWATER DRILLING, INC., as Guarantor

By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer

VANTAGE HOLDINGS CYPRUS ODC LIMITED, as Guarantor

By:  

/s/ Mark Howell

  Name:   Mark Howell   Title:   Director

VANTAGE DRILLING POLAND – LUXEMBOURG BRANCH., as Guarantor

By:  

/s/ Ian Foulis

  Name:   Ian Foulis   Title:   Branch Manager

DRAGONQUEST HOLDINGS COMPANY, as Guarantor

By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer
TUNGSTEN EXPLORER COMPANY., as Guarantor By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Chief Financial Officer and Treasurer

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

VANTAGE DELAWARE HOLDINGS, LLC, as Guarantor

By:  

/s/ Douglas G. Smith

  Name:   Douglas G. Smith   Title:   Vice President and Treasurer

PT. VANTAGE DRILLING COMPANY INDONESIA., as Guarantor

By:  

/s/ David Tait

  Name:   David Tait   Title:   Director

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee By:  

/s/ John C. Stohlmann

  Name:   John C. Stohlmann   Title:   Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Noteholder Collateral Agent By:  

/s/ John C. Stohlmann

  Name:   John C. Stohlmann   Title:   Chief Financial Officer and Treasurer

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Christopher Abatz

Name:   Christopher Abatz Title:   Managing Director JEFFERIES LLC By:  

/s/ Craig Zaph

Name:   Craig Zaph Title:   Managing Director

 

[Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

INITIAL PURCHASERS

Citigroup Global Markets Inc.

Jefferies LLC

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

RBC Capital Markets, LLC

CIS Capital Markets LLC

FBR Capital Markets & Co.

Global Hunter Securities, LLC

J.P. Morgan Securities LLC

Johnson Rice & Company L.L.C.

Pareto Securities AS

RS Platou Markets AS